Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shu Tian on 09/09/2021.

The application has been amended as follows: 

1.	(Currently Amended) A fan-in-wing aerial vehicle comprising:
a fuselage;
a fixed wing extending from both a first side and second side [[sides]] of the fuselage in a span direction;
a rotary wing rotatably mounted inside the fixed wing; 
a direction switcher installed in the fixed wing;
an opening and closing portion installed inside the direction switcher, wherein the opening and closing portion is configured such that the rotary wing inside the fixed wing is covered in a [[an]] closed state and uncovered in an open state, and wherein the opening and closing portion comprises: 
an upper hatch disposed above the rotary wing and configured to be tilted with respect to a reference plane; and 
a lower hatch disposed below the rotary wing and configured to be tilted with respect to the reference plane,
a first sub rotary wing rotatably installed on the [[a]] first side of the fuselage; and
a second sub rotary wing rotatably installed on the [[a]] second side, which is located laterally opposite of the first side of the fuselage
wherein the direction switcher is configured to allow at least one of the upper hatch and the lower hatch to rotate in the reference place with respect to the fixed wing between an orientation parallel to the span direction and an orientation parallel to a chord direction, and
wherein the first sub rotary wing and the second sub rotary wing are configured to be tilted, independently, with respect to the reference plane, to control a yaw posture of the fan-in-wing aerial vehicle.

2.	(Canceled) 

3.	(Currently Amended) The fan-in-wing aerial vehicle of claim 1, wherein at least one of the upper hatch or the lower hatch is formed on the fixed wing to extend in the span direction of the fixed wing, or formed on the fixed wing to extend in the [[a]] chord direction of the fixed wing.

4.	(Previously Presented) The fan-in-wing aerial vehicle of claim 1, wherein each of the upper hatch and the lower hatch is configured to rotate with respect to the fixed wing.

5.	(Canceled) 

6.	(Currently Amended) The fan-in-wing aerial vehicle of claim 1, wherein the fixed wing further comprises an outboard portion configured to be folded and unfolded upwards or downwards from the fuselage.

7.	(Currently Amended) The fan-in-wing aerial vehicle of claim 1, further comprises:
a duct installed in the fixed wing;
a blade of the rotary wing rotatably installed at a center of the duct in a radial direction of the duct; and
a hinge configured to connect the duct and a blade tip of the blade.

8.	(Currently Amended) A fan-in-wing aerial vehicle comprising:
a fuselage;
a fixed wing extending from both a first side and second side [[sides]] of the fuselage in a span direction;
a rotary wing rotatably mounted inside the fixed wing;
a direction switcher installed in the fixed wing;
an upper hatch installed inside the direction switcher, disposed above the rotary wing, and configured to be tilted with respect to a reference plane; and
a lower hatch installed inside the direction switcher, disposed below the rotary wing, and configured to be tilted with respect to the reference plane,
wherein a tilting angle of at least one of the upper hatch or the lower hatch is controlled to allow the rotary wing to be covered or uncovered by at least one of the upper hatch or the lower hatch,
a first sub rotary wing rotatably installed on the [[a]] first side of the fuselage; and
a second sub rotary wing rotatably installed on the [[a]] second side, which is located laterally opposite of the first side of the fuselage
wherein the first sub rotary wing and the second sub rotary wing are configured to be tilted, independently, with respect to a reference plane, to control a yaw posture of the fan-in-wing aerial vehicle, and 
wherein the direction switcher is configured to allow at least one of the upper hatch and the lower hatch to rotate in the reference place with respect to the fixed wing between an orientation parallel to the span direction and an orientation parallel to a chord direction.

9.	(Original) The fan-in-wing aerial vehicle of claim 8, wherein the upper hatch and the lower hatch are configured to be tilted, independently, with respect to the reference plane.

10.	(Previously Presented) The fan-in-wing aerial vehicle of claim 9, wherein, the upper hatch and the lower hatch are configured to be tilted vertically with respect to the reference plane and remain tilted for vertical takeoff and landing.

11.	(Previously Presented) The fan-in-wing aerial vehicle of claim 9, wherein, the upper hatch and the lower hatch are configured to be tilted at a set angle with respect to the reference plane towards a rear of the fan-in-wing aerial vehicle and remain tilted for forward flight on the referenced plane.

12.	(Canceled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the type of in-plane rotation of the opening and closing portion is simply not disclosed in the prior art. Usually multiple louvers are used to direct airflow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642